KLEINSCHMIDT, Judge,
specially concurring.
I concur in the result reached by the majority but only because I do not believe the requirement for ninety-days written notice provided for in A.R.S. § 15-536(B) applies to a teacher hired within the notice period. I do not, however, share the majority’s reliance on the rule of Prichard v. Board of Education to the effect that if any reason underlying an intent not to reemploy is unrelated to classroom performance the ninety-day notice is not required. That is a mischievous rule. It is an invitation to school boards to salt their reasons for not re-hiring with factors, however trivial, that will circumvent the notice requirements of the statute. Instead, I would fashion a rule to the effect that notice under the statute is required where the primary reason for not re-hiring is based on classroom performance and in so doing I would adopt a broader definition of classroom performance than the majority does in this case.
I agree entirely with the majority’s disposition of the cross-appeal.